Case 1:19-cv-23691-CMA Document 36 Entered on FLSD Docket 09/29/2020 Page 1 of 6



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 19-23691-CIV-ALTONAGA/Goodman

  TAMMY DENISE BENJAMIN,

            Plaintiff,
  v.

  ANDREW M. SAUL,
  Commissioner of the Social
  Security Administration,

        Defendant.
  ____________________________/

                                                  ORDER

            On September 5, 2019, Plaintiff, Tammy Denise Benjamin, filed a Complaint [ECF No. 1]

  seeking review of Defendant, Andrew M. Saul, Acting Commissioner of the Social Security

  Administration’s decision denying her supplemental security income. (See generally id.). The

  case was referred to Magistrate Judge Jonathan Goodman for a report and recommendation on

  dispositive matters. (See [ECF No. 2]). Plaintiff filed a Motion for Judgment [ECF No. 22].

  Defendant then filed a Motion for Summary Judgment and a Response to Plaintiff’s Motion [ECF

  Nos. 29–30], 1 and Plaintiff filed a Reply [ECF No. 31]. On August 28, 2020, Magistrate Judge

  Goodman entered his Report and Recommendations on Summary Judgment Motions [ECF No.

  32], recommending the Court deny Plaintiff’s Motion, grant Defendant’s Motion, and enter final

  judgment in favor of Defendant. (See id. 1–2, 19).

            In his thorough and comprehensive analysis, Magistrate Judge Goodman considered the

  four issues raised by Plaintiff in her effort to reverse the decision of the Administrative Law Judge

  (“ALJ”), Clara H. Aranda: (1) whether the ALJ properly weighed the medical opinion evidence


  1
      Defendant filed the same document as both the Motion and the Response.
Case 1:19-cv-23691-CMA Document 36 Entered on FLSD Docket 09/29/2020 Page 2 of 6
                                                  CASE NO. 19-23691-CIV-ALTONAGA/Goodman


  and determined Plaintiff’s residual functional capacity assessment; (2) whether the ALJ properly

  assessed Plaintiff’s subjective symptoms and limitations; (3) whether the ALJ relied on a flawed

  hypothetical question to the vocational expert; and (4) whether the ALJ had legal authority to

  decide her case based on Lucia v. Securities and Exchange Commission, 138 S. Ct. 2044 (2018).

  (See Report 6–7). The Magistrate Judge did not find any of Plaintiff’s arguments persuasive and

  explains why in his 20-page Report. (See generally id.).

         When a magistrate judge’s findings or recommendations have been objected to, district

  courts must review the findings or recommendations de novo. See Fed. R. Civ. P. 72(b)(3). When

  no party has timely objected, however, “the court need only satisfy itself that there is no clear error

  on the face of the record in order to accept the recommendation.” Fed. R. Civ. P. 72 advisory

  committee’s note to 1983 addition (citation omitted). Although Rule 72 itself is silent on the

  standard of review, the Supreme Court has acknowledged Congress’s intent was to only require a

  de novo review where objections have been properly filed — not when neither party objects. See

  Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It does not appear that Congress intended to require

  district court review of a magistrate[] [judge’s] factual or legal conclusions, under a de novo or

  any other standard, when neither party objects to those findings.” (alterations added)).

         On September 11, 2020, Plaintiff timely filed her Objections to the Magistrate Judge’s

  Report and Recommendations [ECF No. 33]. On September 25, 2020, Defendant filed a Response

  to Plaintiff’s Objections to the Report and Recommendation [ECF No. 35]. Plaintiff submits four

  objections to the Report, each of which is addressed below. (See Objs. 2–12).

         Plaintiff’s first objection. Plaintiff contends the ALJ and Magistrate Judge do not provide

  adequate reasons to accord Plaintiff’s treating physician’s opinions “little weight” and rely on

  “wholly unrelated” treatment notes. (Objs. 2–4). Plaintiff maintains her position is supported by



                                                    2
Case 1:19-cv-23691-CMA Document 36 Entered on FLSD Docket 09/29/2020 Page 3 of 6
                                                CASE NO. 19-23691-CIV-ALTONAGA/Goodman


  her treating physician, Dr. Bosa-Osorio’s medical opinions. (See id. 3–4). The Court disagrees.

         The Report finds the ALJ did not err in assigning little weight to the medical opinions of

  Plaintiff’s treating physician. (See Report 8–9). The Report properly explains the supportability

  of this conclusion. (See id. 7–10). It discusses the ALJ’s articulated reasons for discounting Dr.

  Bosa-Osorio’s opinions and notes Plaintiff’s burden to show the ALJ lacked substantial evidence

  in making the decision. (See id. 9–10). The Report acknowledges the record evidence and the

  inconsistency in Plaintiff’s treating physician’s own medical records and the medical records from

  other providers. (See id. 9).

         Although Plaintiff disagrees with the ALJ’s and Magistrate Judge’s conclusions, the Court

  finds those conclusions are supported by substantial evidence. The Court will not — and cannot

  — do what Plaintiff requests: discount all the medical records considered by the ALJ and

  Magistrate Judge and “reweigh the evidence or decide facts anew[.]” Espaillat v. Saul, No. 19-

  cv-61703, 2020 WL 5087030, at *3 (S.D. Fla. Aug. 28, 2020 (alteration added; quotation marks

  and citations omitted). Plaintiff’s remaining objections regarding the medical opinions of her

  treating physician are improper, as these assertions are simply restated arguments presented in her

  Motion. (Compare Pl.’s Mot. 16–17, with Objs. 3–6).

         Plaintiff next contends the ALJ and Report improperly determine Plaintiff has the residual

  functional capacity (“RFC”) to perform light work. (See Objs. 6–8). According to Plaintiff, the

  ALJ “is not permitted to determine a claimant’s RFC based on her interpretation of the clinical

  and objective medical findings.” (Id. 7). Plaintiff maintains she neither stated “she can perform

  light work activities nor did she describe any activities of daily living consistent with light

  exertional work[.]” (Id. (alteration added)). For support, Plaintiff copies sentences from her

  Motion and essentially asks the Court to reweigh the evidence, decide the facts anew, and reject



                                                  3
Case 1:19-cv-23691-CMA Document 36 Entered on FLSD Docket 09/29/2020 Page 4 of 6
                                                  CASE NO. 19-23691-CIV-ALTONAGA/Goodman


  the Report. (Compare Pl.’s Mot. 12, with Objs. 7–8 (admitting her objections were “already

  discussed . . . in [her] opening and reply brief” (alterations added)). This, the Court will not do.

  See Mills v. Berryhill, -- F. App’x --, 2020 WL 5085828, at *4 (11th Cir. Aug. 28, 2020) (affirming

  the Commissioner’s decision where the plaintiff’s arguments effectively asked the court to decide

  the facts anew, make credibility determinations, or reweigh the evidence (citation omitted)).

         In short, Plaintiff’s first objection is overruled.

         Plaintiff’s second objection. Plaintiff insists the ALJ and Report failed to properly

  evaluate Plaintiff’s subjective statements. (See Objs. 8–9). As Defendant aptly observes, Plaintiff

  “does nothing more than rehash arguments from her opening brief that the ALJ erred by not

  recognizing certain abnormal findings, improperly considered improvement with treatment, and

  improperly considered daily activities.” (Resp. to Objs. 9; compare Objs. 8–9, with Pl.’s Mot. 19–

  21). Plaintiff does not set forth a legal argument explaining why the Report is incorrect that the

  ALJ properly discredited Plaintiff’s subjective complaints, nor does Plaintiff articulate a legal

  ground for objection. Plaintiff’s second objection is not worthy of de novo review and is overruled.

  See, e.g., Fernandez Rodriguez v. Saul, No. 18-24554-Civ, 2020 WL 1692105, at *2 (S.D. Fla.

  Feb. 12, 2020).

         Plaintiff’s third objection. Plaintiff claims the ALJ erred by omitting from the posed

  hypothetical to the vocational expert Plaintiff’s moderate limitations in concentration, persistence,

  and pace. (See Objs. 9–11). According to the Plaintiff, the ALJ improperly “limited her to

  understand and remember simple instructions and perform simple and repetitive tasks; [and] make

  simple work-related decisions.” (Pl.’s Reply 8 (alteration added); see Objs. 10 (copying and

  pasting same argument)). Plaintiff is mistaken. 2 See Neefe v. Comm’r of Soc. Sec., 531 F. App’x


  2
   Plaintiff states the Eleventh Circuit addressed the “same argument” in Samuels v. Acting Commissioner
  of Social Security, 959 F.3d 1042 (11th Cir. 2020). (Objs. 10). Aside from a single conclusory sentence,
                                                     4
Case 1:19-cv-23691-CMA Document 36 Entered on FLSD Docket 09/29/2020 Page 5 of 6
                                                    CASE NO. 19-23691-CIV-ALTONAGA/Goodman


  1006, 1007 (11th Cir. 2013) (holding the ALJ implicitly accounted for the claimant’s moderate

  limitations in concentration, persistence, and pace “by limiting the hypothetical that was posed to

  the vocational expert to include only simple tasks or unskilled work.” (citation omitted)); Scott v.

  Comm’r of Soc. Sec., 495 F. App’x 27, 29 (11th Cir. 2012) (holding a hypothetical to the vocational

  expert limiting the claimant to “low stress, simple, unskilled; one, two, or three step instructions”

  accounted for the claimant’s moderate limitations in concentration, persistence, and pace

  (quotation marks omitted)); Jarrett v. Comm’r of Soc. Sec., 422 F. App’x 869, 872 (11th Cir. 2011)

  (“[A]n ALJ’s hypothetical restricting the claimant to simple and routine tasks adequately accounts

  for restrictions related to concentration, persistence and pace where the medical evidence

  demonstrates that the claimant retains the ability to perform the tasks despite concentration

  deficiencies.” (alteration added; citation omitted)).

          Plaintiff’s third objection is overruled.

          Plaintiff’s fourth objection. Plaintiff contends the Report incorrectly concludes she

  forfeited her Appointment Clause challenge to the ALJ by failing to raise the issue in the

  administrative proceedings. (See Objs. 11–13). Plaintiff advises an appeal on this issue is pending

  before the Eleventh Circuit. (See id. 12 n.5); see also Lopez v. Acting Comm’r of Soc. Sec., No.

  19-11747, Order Sch. Oral Arg. Oct. 27, 2020 (11th Cir. Aug. 31, 2020); Perez v. Comm’r of Soc.

  Sec., No. 19-21160, Order Sch. Oral Arg. for Oct. 27, 2020 (11th Cir. Aug. 31, 2020).

          Although “district courts within the Eleventh Circuit have consistently determined that an

  Appointments Clause challenge must be raised before an ALJ’s decision becomes final at the

  administrative level[,]” Bellamy v. Comm’r of Soc. Sec., No. 19-81572-Civ, 2020 WL 5517520, at


  Plaintiff does not discuss the facts or the arguments presented in Samuels. (See id.). As Defendant correctly
  notes, “Samuels does not focus on whether limitations in a hypothetical account for a [psychiatric review
  technique] rating of ‘moderate’ for the area of concentration, persistence, or pace.” (Resp. to Objs. 13
  (alteration added)). Plaintiff’s invocation of Samuels fails to persuade.
                                                       5
Case 1:19-cv-23691-CMA Document 36 Entered on FLSD Docket 09/29/2020 Page 6 of 6
                                                CASE NO. 19-23691-CIV-ALTONAGA/Goodman


  *2 (S.D. Fla. Sept. 14, 2020) (alteration added; quotation marks and emphasis omitted; collecting

  cases), to conserve the parties’ and judicial resources, the Court will reserve ruling on the fourth

  objection pending a decision by the Eleventh Circuit.

         Conclusion. The undersigned agrees with the analysis and recommendations in Judge

  Goodman’s Report regarding Sections A–C. (See Report 7–16). The Court reserves ruling on

  Section D pending the Eleventh Circuit’s decisions in Lopez and Perez.            (See id. 16–18).

  Accordingly, it is ORDERED AND ADJUDGED that

         1. The Report and Recommendations on Summary Judgment Motions [ECF No. 32] are

  ADOPTED in part.

         2. Plaintiff’s Motion for Judgment [ECF No. 22] is DENIED in part, and Defendant’s

  Motion for Summary Judgment [ECF No. 29] is GRANTED in part.

         3. The case is STAYED pending the resolution of the appeals in Lopez v. Acting

  Commissioner of Social Security, No. 19-11747; and Perez v. Commissioner of Social Security,

  No. 19-21160. The parties shall provide the Court with joint status updates regarding these appeals

  every 60 days beginning November 30, 2020.

         4. The case is ADMINISTRATIVELY CLOSED, for statistical purposes only, without

  prejudice to the substantive rights of any of the parties. Any party may move to reopen the case

  at the appropriate time.

         DONE AND ORDERED in Miami, Florida, this 29th day of September, 2020.



                                                           _________________________________
                                                            CECILIA M. ALTONAGA
                                                           UNITED STATES DISTRICT JUDGE

  cc:    Magistrate Judge Jonathan Goodman;
         counsel of record


                                                   6
